DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.

Response to Amendment
In the amendment dated 02 September 2020, the following occurred:
claims 1 and 13 were amended.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites both a “first database of correct drug signatures” and a “second database of negative signature profiles.” The examiner could not find support for separate databases holding such information. For example, [0054] of applicant’s originally filed specification states:

The drug database 23 or external medical database 17 may also hold signature characteristics of the drugs being measurable parameters of the drug that reflect the drug type and formulation.

This provides support for either the drug database or external medical database holding these signatures. Additionally, the examiner could not identify any support for correct and negative signatures being stored separately.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-20) which recite steps of:  (claim 1) receive the nominal identity of the drug, compare the correct and measured drug signatures, receive the nominal drug identity, compare the negative and measured drug signatures, and provide an output.  

Step 2A, Prong One:
These steps of compare the correct and measured drug signatures and compare the negative and measured drug signatures, as drafted, under the broadest reasonable interpretation (BRI), include performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the "electronic computer executing a stored program" language, determine a correct drug signature and compare the correct and measured drug signatures in the context of this claim encompasses a mental process of the user. Specifically, the BRI of comparing drug signatures includes a visual comparison, which can be performed by a human in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Additionally, these steps of compare the correct, measured drug signatures and compare the negative and measured drug signatures, and provide an output, as drafted, under the BRI, include certain methods of organizing human activity if not for the recitation of generic computer components, as discussed above. Specifically, the BRI of these steps includes instructions for an individual, such as a medical professional, to follow to verify the identity of a drug to be administered to a patient. If a claim limitation, under its BRI, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-4, 11-13, narrowing or defining the comparison of drug signatures; claims 8 and 16, narrowing or defining the delivery of the drug; all reciting particular aspects of how these steps may be performed in the mind or by a human but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “an electronic computer executing a stored program” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0059]-[0062], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of the sensor system acting as a tool to gather drug signatures; the input acting as a tool for gathering nominal identities of the drugs; and receiving the nominal identities, amounting to mere data gathering; recitation of the measured drug signature is a function of a chemical formulation and concentration of the drug amounts to selecting particular types of data to be manipulated; and recitation of providing an output amounts to insignificant application, see MPEP 2106.05(g)); and 
generally link the abstract idea to a particular technological environment or field of use (such as “a sensor system” and “electronic computer” generally linking to a computer environment, see MPEP 2106.05(h)).	

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8, 11, 13, 15-17, and 19, reciting particular aspects of the verification apparatus being computer-implemented, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3, 17, and 20, reciting measuring weight of the drug, receiving an identity, obtaining information, and obtaining confirmation, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 4, 15, and 18,  reciting specific types of data (such as chemical formulation and concentration; or claims 19-20, reciting recording the output and confirming destruction, which are additional limitations which amount to insignificant application; and claims 5-10, and 14, with claims 5-7 generally linking to specific types of sensors, and claims 8-10 and 14 generally linking to specific medical pump and IV details, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “a sensor system…to analyze a drug…to establish a measured drug signature”, with Greenwald [0042]-[0043] and applicant’s specification [0066] establishing these sensor systems as commercially available, MPEP 2106.05(d) and Berkheimer Memo).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8, 15-17, and 19, reciting transmission of data over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); and claims 5-7, defining the sensor system as a spectrometer, with Greenwald [0042]-[0043] and applicant’s specification [0066] establishing these sensor systems as commercially available, MPEP 2106.05(d) and Berkheimer Memo). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwald (US 2007/0201025 A1).

Claim 1:
A drug verification apparatus comprising:
a sensor system adapted to analyze a drug in a package for delivery to a patient to establish a measured drug signature;
[0032]-[0034] with [0034] specifically discussing measured drug spectral data (signature).
an input for receiving a nominal identity of the drug in the package linked to the package;
[0034] discloses inputting the expected drug identity of the package. [0027] also discloses identifying the expected drug.
an electronic computer executing a stored program to:
[0034] discloses a processor. Additionally, [0026]-[0027] disclose a "programming module" which is the computer executing the program.
(1) receive the nominal identity of the drug to determine a correct drug signature associated with the drug from a first database of correct drug signatures; (2) compare the correct drug signature with the measured drug signature to determine whether there is a match; 
[0034]. Also, [0046]-[0053] which are restated in [0054], comparing the nominal identity to the measured identity. Also, [0057]-[0065]. [0054] and [0068] discloses a “drug spectra data base.”
 (3) receive the nominal identity of the drug to determine negative drug signature profiles associated with commonly known adulterations or contaminations of the drug from a second database of negative signature profiles; (4) compare the negative drug signature profiles with the measured drug signature to determine whether there is a match; and
[0054]-[0056] disclose a drug spectra database containing spectra of all possible pure and combinations of drugs. Additionally, [0056] discloses the database containing spectra for each of one or more possible secondary drugs and for combinations of secondary drugs with primary drugs. As in [0054], the expected signature is compared to the measured signature. As in [0073], if no match is found, the system can attempt to match the measured spectrum to a spectrum or spectra in the drug spectra database. [0076]-[0077] 
(5) provide an output based on both (a) the match between the correct drug signature and the measured drug signature and (b) the match between the negative signature profiles and the measured drug signature, the output distinguishing among different types of medicine error;
[0054] discloses outputting the verification results, such as by indicating either a match or no match between the correct and measured drug signatures (type of drug error). As in [0055] and [0056], the drug spectra database contains spectra of all possible pure and combinations of drugs. As in [0073] if no match is found, the system can attempt to match the measured spectrum to a spectrum or spectra in the drug spectra database (negative signature). The identity of this drug is then output (indicating the type of drug error by identifying the actual drug identity). Also, [0064]-[0065], [0068] disclose outputs. [0073] discloses identifying, via the output, medicine errors, including the expected and actual fluid composition not matching and finding a match in the drug spectra data base, possibly indicating the drug was mounted to an incorrect pump. Other potential medicine errors are disclosed in [0076]-[0077], including incorrect formulation, incorrect concentration, or incorrect starting materials.
wherein the measured drug signature is a function of a chemical formulation and concentration of the drug.
[0035] discloses using Raman spectroscopy to identify the drug, where Raman intensities are concentration dependent. Therefore, [0034]-[0035] disclose the measured drug spectral data (signature) being a function of both chemical formulation and concentration.

Claim 2:  Greenwald discloses the apparatus of claim 1. Greenwald further discloses: 
the verification occurs at a point of drug delivery.
[0012] discloses verifying the drug at the point of care/delivery of the drug.

Claim 5:  Greenwald discloses the apparatus of claim 1. Greenwald further discloses:
the sensor is a spectrometer.
[0035], [0041]-[0043], [0077]-[0078], [0081]-[0082]

Claim 6:  Greenwald discloses the apparatus of claim 5. Greenwald further discloses:
the spectrometer is selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers, nuclear magnetic resonance spectrometers, and optical spectrometers.
[0035], [0041], [0071] disclose Raman and optical spectrometry.

Claim 7:  Greenwald discloses the apparatus of claim 6. Greenwald further discloses:
the spectrometer is a Raman spectrometer.	
[0035], [0041], [0071] disclose Raman spectrometry.

Claim 8
a medical pump for delivery of the drug to the patient and communicating with the computer and wherein the output controls the medical pump to prevent delivery of the drug to the patient when an alert is output.
[0024] and [0033] disclose the verification system being used in conjunction with an infusion pump. [0026]-[0027] disclose a "programming module" connected to the infusion pump, where the programming module is the computer executing the program. [0086] discloses an alarm output that prevents delivery of the fluid (drug) to the patient.

Claim 9:  Greenwald discloses the apparatus of claim 8. Greenwald further discloses:
the sensor system receives an IV line passing through the medical pump to conduct the drug to the patient.	
Figures 1 and 4; [0031] discloses a "fluid administration set" which consists of tubing and a pumping segment, among other parts. [0032] further discusses using the fluid administration set to deliver fluid (drug) to a patient with [0033] disclosing the verification aspect.

Claim 11:  Greenwald discloses the apparatus of claim 8. Greenwald further discloses:
the sensor system associates the package with a measured drug signature and the electronic computer uses the measured drug signature associated with the package for comparison to the correct drug signature.	
[0034]. Also, [0046]-[0053] which are restated in [0054]. Also, [0057]-[0065]. [0038] specifically discloses "The channel output of the spectrometer is compared by a processor 122 to a drug spectra data base 124 to verify the composition of the fluid channel."

Claim 12:  Greenwald discloses the apparatus of claim 11. Greenwald further discloses:
the association of the package with the measured drug signature writes the measured drug signature to a label on the package.	
[0082] and [0083]

Claim 14:  Greenwald discloses the apparatus of claim 8. Greenwald further discloses:
the pump is selected from the group consisting of a syringe pump and an infusion pump.
[0024]-[0027], [0029]-[0030], [0032]-[0033] disclose an infusion pump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Sato (JP 2005/066272 A).

Claim 3:
Greenwald discloses the apparatus of claim 1, as discussed above.
	Greenwald does not further disclose:
a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components.

	Sato discloses a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components ([0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with a scale for 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to "provide a weight verification system" (Sato:  [0017]).

Claim 4:
Greenwald in view of Sato disclose the apparatus of claim 3, as discussed above.
	Greenwald further discloses:
the correct drug signature and measured drug signature are functions of both chemical formulation and concentration of the drug.
[0035] discloses using Raman spectroscopy to identify the drug, where Raman intensities are concentration dependent. Therefore, [0034]-[0035] disclose the correct and measured drug spectral data (signatures) being a function of both chemical formulation and concentration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Choi et al. (Nanodome Sensor Tubing for Monitoring of Intravenous Drug Infusion and Metabolites), hereinafter Choi.

Claim 10:
Greenwald discloses the apparatus of claim 9, as discussed above.
	Greenwald does not further disclose:
the sensor system employs a treated IV line having an inner surface interacting with the drug.
	
	Choi discloses the sensor system employs a treated IV line having an inner surface interacting with the drug (Page 161, Col. 2 and Page 162, Col. 1 disclose surface-enhanced Raman scattering used in conjunction with a molecule (drug) in close proximity to a "roughened metal surface" (treated inner surface) which is integrated with flexible tubing (IV line)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the sensor system employs a treated IV line having an inner surface interacting with the drug as disclosed by Choi. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to enable "Raman scattering spectra to be gathered effectively and with substantially less laser power, enabling many new detection applications" (Choi:  Page 161, Col. 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of De La Huerga (US 2002/0038392 A1).


Claim 13:
Greenwald discloses the apparatus of claim 11, as discussed above.
	Greenwald does not further disclose:
the association of the package with the measured drug signature includes a timestamp and wherein the computer further controls the medical pump to prevent 
	
	De La Huerga discloses the association of the package with the measured drug signature includes a timestamp and wherein the computer further controls the medical pump to prevent delivery of drug to the patient when the timestamp has expired before initiation of the delivery ([0225] and [0228]-[0233] disclose generating a time stamp associated with "significant events" such as verifying medicant information (such as a measured drug signature as in Greenwald [0034]). If a threshold period has been passed (timestamp has expired), an alarm is generated which prevents medicant delivery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the association of the package with the measured drug signature includes a timestamp and wherein the computer further controls the medical pump to prevent delivery of drug to the patient when the timestamp has expired before initiation of the delivery as disclosed by De La Huerga. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to "ensure that stale and therefore potentially inaccurate information is not used to program medicant delivery parameters" (De La Huerga:  [0225]).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Lennernas (US 2006/0160238 A1) further in view of Martucci et al. (US 2004/0172302 A1), hereinafter Martucci.


Claim 15:
Greenwald discloses the apparatus of claim 8, as discussed above.
	Greenwald does not further disclose:
a network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug, and wherein the correct drug signature is determined from the remote electronic medical record system.
	
Lennernas discloses:
a network circuit for communicating with a remote electronic medical record system identifying a patient and prescribed drug, and wherein the correct drug signature is determined from the remote electronic medical record system.
[0037] discloses an external information network providing data from a treatment planning system about the prescribed treatment for the particular patient (patient identity), where the broadest reasonable interpretation of "data…about the prescribed treatment" includes the identity of the prescribed drug. [0036] and [0037] and [0038] disclose comparing the analyzed drug to the prescribed drug to determine if the treatment is safe, with the correct drug signature provided in a database of the system (where "database" means EMR system as in [0033]).

Martucci discloses:
a prescription expiration for the prescribed drug
[0212], [0306], [0308], [0329], [0333], [0358], [0361] disclose expiration of medication as a part of treatment data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with a network circuit for communicating with a remote electronic medical record system identifying a patient and prescribed drug, and wherein the correct drug signature is determined from the remote electronic medical record system, as disclosed by Lennernas, and a prescription expiration for the prescribed drug, as disclosed by Martucci. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to determine “if the controlled identity and concentration of the drug solution agrees with the prescription for this patient” (Lennernas:  [0037]) and to inform the clinician of the expiration (Martucci: [0333] and [0361]).

Claim 16:
Greenwald in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
	Greenwald does not further disclose:
the computer further communicates with the remote electronic medical record system to receive the prescription expiration for the prescribed drug and controls the pump to prevent delivery of the drug to the patient when the prescription expiration has passed.
	
Lennernas discloses:
the computer further communicates with the remote electronic medical record system to receive prescription information for the prescribed drug and controls the pump to prevent delivery of the drug to the patient
[0037] discloses a central computation unit (computer), and an external information network providing data from a treatment planning system about the prescribed treatment for the particular patient, where the broadest reasonable interpretation of "data…about the prescribed treatment" includes the identity of the prescribed drug. Lennernas discloses starting or preventing infusion (with Greenwald disclosing an infusion pump [0024]-[0027], [0029]-[0030], [0032]-[0033]) based on drug/prescription information ([0037] and [0038]).

Martucci discloses:
receive the prescription expiration for the prescribed drug and prevent delivery of the drug to the patient when the prescription expiration has passed.
[0212], [0306], [0308], [0329], [0333], [0358], [0361] disclose expiration of medication as a part of treatment data, and [0329], [0333], [0358], [0361] checking expiration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the computer further communicates with the remote electronic medical record system to receive prescription information for the prescribed drug and controls the pump to prevent delivery of the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald for the reasons as cited above for Claim 15.

Claim 17:
Greenwald in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
Greenwald further discloses:
an input for receiving an identity of the patient
[0027]
	Greenwald does not further disclose:
the electronic computer communicates through the network circuit with the remote electronic medical record system to provide the identity of the patient to obtain information providing the correct drug signature.

Lennernas discloses:
the electronic computer communicates through the network circuit with the remote electronic medical record system to provide the identity of the patient to obtain information providing the correct drug signature.
[0037] discloses an external information network providing data from a treatment planning system about the prescribed treatment for the particular patient (patient identity), and [0036] and [0037] and [0038] disclose [0033]).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the electronic computer communicates through the network circuit with the remote electronic medical record system to provide the identity of the patient to obtain information providing the correct drug signature as disclosed by Lennernas. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald for the reason as cited above for Claim 15.

Claim 18:
Greenwald in view of Lennernas further in view of Martucci disclose the apparatus of claim 17, as discussed above.
	Greenwald further discloses:
the input for receiving the identity of the patient employs an input selected from the group of: an RFID sensor output, a barcode sensor output, and a human machine interface output.
[0027]
	
Claim 19:
Greenwald in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.

the output is provided through the communication network to the remote electronic medical record system for recordation in the electronic medical record system.
	
	Lennernas discloses the output is provided through the communication network to the remote electronic medical record system for recordation in the electronic medical record system ([0037] and [0038] disclose transmitting the result (output) for recordation in a patient treatment management system (EMR system)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the output is provided through the communication network to the remote electronic medical record system for recordation in the electronic medical record system as disclosed by Lennernas. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to store “all treatment parameters for each patient” (Lennernas:  [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 2007/0201025 A1) in view of Lennernas (US 2006/0160238 A1) further in view of Martucci et al. (US 2004/0172302 A1), hereinafter Martucci, further in view of Gay et al. (US 2005/0261940 A1), hereinafter Gay.

Claim 20:
Greenwald in view of Lennernas further in view of Martucci disclose the apparatus of claim 15, as discussed above.
	Greenwald further discloses:
an input for identifying an operator of the delivery drug verification apparatus
[0027] discloses inputting/providing nurse (operator) identification to the programming module of the infusion pump(s). [0083] discloses an indication (output) made to the operator to discard the fluid (drug).
Greenwald does not further disclose:
the output is used to confirm a destruction of the drug by the operator recorded in the electronic medical record.

	Gay discloses the output is used to confirm a destruction of the drug by the operator recorded in the electronic medical record ([0070], [0155], [0184], [0212]-[0213] disclose reporting (confirming) destruction of medications in a medication administration record (MAR) (electronic medical record) for a patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Greenwald with the output is used to confirm a destruction of the drug by the operator recorded in the electronic medical record as disclosed by Gay. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Greenwald in order to save “the information for later reporting” (Gay:  [0184]).

Response to Arguments
Regarding claim objections, applicant’s amendments are sufficient and the corresponding objection has been withdrawn. 

Regarding 101, applicant argues the self-evident eligibility of the claims, specifically arguing the manner in which the examiner distinguished between the 101 eligible invention previously argued in the remarks received 02 September 2020 of “a robotic arm assembly having a control system” and the present invention “does not appear to be supported by the law or Guidelines,” stating that both the robot arm and the present invention “are highly circumscribed by an association with a complex electromechanical device.”
The examiner respectfully disagrees. Ascertaining the differences when comparing two inventions to discern 101 eligibility is obviously required. To do otherwise would be to conclude any invention is 101 eligible because any other invention is 101 eligible. Below is a reproduction of the corresponding section of MPEP 2106.06(a):
As an example, a robotic arm assembly having a control system that operates using certain mathematical relationships is clearly not an attempt to tie up use of the mathematical relationships and would not require a full analysis to determine eligibility.
Applicant simply does not claim similar limitations to what is plainly written as the reason why the robotic arm assembly is 101 eligible. There is no recitation of certain mathematical relationships used to operate the claimed apparatus.
	Applicant further argues the invention is “intricately tied to a complex sensor system used to perform spectra analysis of drugs in drug packages.” The examiner respectfully 
	Applicant further argues “the claims require data capture and processing by the sensors and nominal identity input” that cannot be performed by a human, and therefore the claimed invention cannot be classified as a mental process or certain method of organizing human activity. Applicant further argues the sensory system and nominal identity input are “tightly integrated to the electronic computer and that the “essential purpose of the apparatus to detect drug errors and drug error types would be impossible without these other structural elements.”
	The examiner respectfully disagrees, as discussed above in the 101 rejection. Data capture and input amount to data gathering. Additionally, the examiner could not identify where “the claims require data capture and processing by the sensors.” It is contemplated applicant could be referring to the “a sensor system adapted to analyze a drug…to establish a…signature” limitation; however, this limitation also amounts to data gathering, with the sensor system used as a tool to gather the data. Additionally, the “input for receiving a nominal identity” also amounts to a tool used to gather data.
	 Applicant further argues the processing by the apparatus goes far beyond mental steps and a method of organizing human activity, further arguing an inventive concept of the claimed invention being “that a sensor system can be used to obtain a measured signature of a drug in a package that can be compared to a negative drug signature to detect drug error type.” Applicant continues to argue that the comparison steps amount to an inventive concept. 
	The examiner respectfully disagrees. As claimed, the “compare” steps require no more than visual evaluation of the data, which amounts to a mental process. Additionally, these steps, 
	Applicant finally argues the examiner’s classification of the claimed sensor system being well-understood, routine, conventional activity fails to satisfy the burden of determining whether the nature of the particular machine is well-understood, routine, or conventional.
	The examiner respectfully disagrees. The generically recited “sensor system” is not performing any novel task, and falls very plainly within the guidelines of the Berkheimer Memo, a portion of which is reproduced below.
A.     Formulating Rejections: In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
A citation to an express statement in the specification or to a statement made by 	an applicant during prosecution that demonstrates the well-understood, routine, 	conventional nature of the additional element(s). A specification demonstrates the 	well-understood, routine, conventional nature of additional elements when it 	describes the additional elements as well-understood or routine or conventional 	(or an equivalent term), as a commercially available product, or in a manner that 	indicates that the additional elements are sufficiently well-known that the 	specification does not need to describe the particulars of such additional elements 	to satisfy 35 U.S.C. § 112(a). A finding that an element is well-understood, 	routine, or conventional cannot be based only on the fact that the specification is 	silent with respect to describing such element.

As stated above, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as…a commercially available product.” This is precisely the case in [0066] of applicant’s originally filed specification. For further reference, see MPEP 2106.07(a).
	The 101 rejection has been maintained for the above reasons.

Regarding 102 and 103, applicant argues Greenwald does not necessarily disclose identifying adulterations or contaminations, as cited in the final rejection mailed 23 October 2020. Applicant further argues this with regard to dilution of the drug. 
The examiner respectfully disagrees, and, as in the corresponding rejection above, directs applicant to [0076]-[0077] as further explanation and disclosure of identifying adulterations and contaminations (incorrect formulation, concentration, or starting materials).
	Applicant argues Greenwald fails to disclose the amended features, specifically regarding determining negative drug signatures, and further argues all other cited references do not overcome the shortcomings of Greenwald. Applicant finally argues claims 1-20 are in condition for allowance.
The examiner respectfully disagrees. As discussed above in the corresponding rejection, Greenwald does disclose the newly added limitations. In [0054], Greenwald discloses outputting the verification results, such as by indicating either a match or no match between the correct and measured drug signatures. As in [0055] and [0056], the drug spectra database contains spectra of all possible pure and combinations of drugs, which would allow for detection of adulterations and contaminations. As in [0073] if no match is found, the system can attempt to match the measured spectrum to a spectrum or spectra in the drug spectra database, amounting to applicant’s claimed negative signature. The identity of this drug is then output (indicating one type of drug error by identifying the actual drug identity). Additionally, [0073] further discloses identifying, via the output, medicine errors, including the expected and actual fluid composition not matching and finding a match in the drug spectra data base, possibly indicating the drug was mounted to an incorrect pump. Other potential medicine errors are disclosed in [0076]-[0077], 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626